Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Daisuke et al. JP2014202898 (included in an IDS, hereafter Daisuke, where reference will be made to the attached machine translation) and Yoshiyuki et al. JPH07143729 (included in an IDS, hereafter Yoshiyuki, where reference will be made to the attached machine translation).
Regarding claim 1, the prior art fails to teach or suggest the following limitation when taken in context of the claim as a whole: “a winding width of the coil at a portion opposite the magnet is within an electrical angle range of 1200 + 7.70 an average width of the coil at the portion opposite the magnet is within an electrical angle range of 1440 + 4.60, and a pitch between the two-phase of coils is an electrical angle of 900 + 1800 x n (n is an integer of 0 or more).”
Yoshiyuki teaches “A linear motor driven in two phases (Figs. 1, 2 and 11), the linear motor comprising: a two-phase coil (coils U,U’ and V, V’ in Fig. 11); and a magnet disposed along a drive direction (magnets 5 and 6 in Figs. 1, 2 and 11) at a position opposite the two-phase coil (most easily seen in Figs. 2 and 11).”
However, Yoshiyuki is silent regarding “a winding width of the coil at a portion opposite the magnet is within an electrical angle range of 1200 + 7.70 an average width of the coil at the portion opposite the magnet is within an electrical angle range of 1440 + 4.60, and a pitch between the two-phase of coils is an electrical angle of 900 + 1800 x n (n is an integer of 0 or more).”
Claims 2-3 depend from claim 1 and are allowed for at least the reason stated above. 
Regarding claim 4, Daisuke teaches “A lens barrel (element 1 in Fig. 5), comprising: a lens frame (40) configured to move back and forth in the optical axis direction (compare Fig. 5 with Fig. 6)”

However there is no reasonable motivation to combine the teachings of Daisuke and Yoshiyuki.
Further it is not clear that the result of such a combination would have been predictable to an ordinary skilled artisan.
	Claims 5-7 depend on claim 4 and are allowed for at least the reason stated above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872